Citation Nr: 1531146	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a fractured right ankle.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from August 30, 1978 to October 19, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which found new and material evidence had not been submitted to reopen the claim for service connection for residuals of a fractured right ankle.  

In May 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the claim via the Virtual VA electronic file.  

In October 2014, the Board found new and material evidence had been submitted to reopen the claim for service connection for residuals of a fractured right ankle, and granted that claim.  Thereafter, it remanded the issue of service connection for residuals of a fractured right ankle for further development to include a VA examination.  


FINDINGS OF FACT

1.  There is clear and unmistakable error that the appellant's right ankle fracture pre-existed service.  
 
2.  There is clear and unmistakable evidence that there was not a worsening of the appellant's preexisting residuals of a fractured right ankle as a result of his military service.  
 
3.  The competent and credible evidence of record does not show residuals, fractured right ankle, in service; therefore, the disorder was not aggravated by service.  


CONCLUSION OF LAW

A preexisting fracture of the right ankle was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty to notify was satisfied by way of letters sent to the appellant in May 2010 and February 2011.  The letters advised the appellant of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence. He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  The provided notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the appellant's service treatment records, private and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The appellant was also afforded VA examinations in connection with the claims. He underwent a VA examination in March 2015 with addenda thereafter.  The provided examination reports are thorough and adequate upon which to base a decision.  The examiners interviewed and examined the appellant, including eliciting a history from him, and provided the information necessary to decide the claim.  

The Board observes that the appellant reported that he was receiving Social Security Administration (SSA) disability benefits.  Those records, which were primarily VA medical records, were obtained and associated with the claim folder.  

The appellant was also offered the opportunity to testify before the Board in this case.  He testified at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, compliance was made with the duties set forth in 
38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection 

The appellant asserts, in essence, that service connection is warranted for residuals, fractured right ankle.  He claims that he had a fractured right ankle that preexisted service and was aggravated by his active service.  He also claims that he fractured the ankle in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

An appellant is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).  

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the appellant's residuals of a right ankle fracture preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting residuals of a right ankle fracture were not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  

In this case, the medical evidence shows that the appellant had a fractured right ankle prior to service.  The appellant's right ankle fracture was shown on a medical history form prepared at the time of his enlistment examination.  An examiner noted that the ankle mortise was normal and the tarsal bones were "okay."  The examiner indicated that the x-rays performed were within normal limits.  Clinical examination of the lower extremities was normal at the March 1978 enlistment examination.  An August 1978 physical examination revealed no disqualifying defects.  STRs do not reveal any complaints, findings, or treatment for a right ankle disability.  A Medical Board Proceeding report revealed that the appellant had a pes planus deformity.  An October 1978 x-ray of the right ankle was normal.  The appellant was discharged from service due to his pes planus deformity.  

Mere history provided by the appellant of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R.§ 3.304(b)(1) ; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  Subsequently, the Federal Circuit Court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be. "  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

Here, the medical evidence shows that upon entry to service, the appellant's Report of Medical History indicated that the appellant had a right ankle fracture.  His right ankle was examined and x-rayed within the limited time period that he was in service.  Although he reported and the record showed a right ankle fracture existed prior to service, all complaints made within the one month, two weeks the appellant was in service were related to his pes planus deformity.  Based on these findings, the appellant's healed fractured right ankle has been shown to clearly and unmistakably exist prior to service.  

Next, in order to rebut the presumption of soundness, the second prong must be met.  There must also be clear and unmistakable evidence showing that the residuals of the right ankle fracture were not "made worse" or aggravated beyond the natural progression of the disease.  In this regard, the appellant has indicated that he was discharged from service as a result of his pes planus deformity and right ankle fracture.  Such is not the case.  The record clearly and unequivocally shows that the appellant was recommended for a discharge from service based upon pes planus deformity.  His pes planus, deformity, which was determined to be congenital, was evaluated and in October 1978, he underwent additional x-rays to rule out a stress fracture.  The x-rays of the right foot and ankle were normal.  All complaints in the STRs, except for headaches, related to his bilateral pes planus deformity.  It was noted that he should not have been entered into service because of his bilateral pes planus.  No other indication of treatment, findings, or diagnosis related to residuals of a right ankle fracture was made during the appellant's limited (49 days) period of active service. 

After service, the Veteran was seen for bilateral foot and ankle complaints, most often attributed to boot camp.  Several examiners, basing their findings on the history provided by the appellant, indicated that the appellant's right ankle fracture was aggravated by his military service.  However, the first evidence of right ankle complaints was in 2006, at least 28 years after service discharge.  

In April 2010, a private podiatrist, J.A.S., indicated that the appellant said he was flatfooted and had ankle pain prior to enlistment.  His right ankle pain became worse in boot camp, leading to his discharge from service, five months later.  The podiatrist stated that the appellant was suspect as a historian.  He opined that it was quite probable that boot camp may have aggravated his right ankle problems, but it was just as probable that his pes planus deformity would have caused his right ankle problems as he aged.  

In May 2013, the appellant testified at a Travel Board hearing.  He testified that he was required to wear boots for physical training and that he was told that he would be recycled if he had any complaints.  He stated that he was on physical profile throughout his service because of his foot complaints.  When questioned during the hearing, the appellant mostly discussed his foot deformity as the source of his complaints.  He later stated that his right ankle provided difficulty also while in service.  

In September 2014, the appellant was provided Richie braces for diabetic foot neuropathy, right ankle, and pes planus complaints.  

Pursuant to the Board's October 2014 remand, the appellant underwent a VA examination in March 2015.  Th examiner found that the appellant clearly had preexisting moderate to severe pes planus for which he was ultimately discharged from service.  There were no noted complaints of right ankle pain which required treatment.  Although he presently had right ankle pain, there was no evidence that this was related to any injury while in service.  He was noted to presently wear Ritchie brace orthotics for ankle support, and his ankle conditions, according to the examiner, are more likely related to his long standing pes planus condition as well as to his back and hip problems.  A recent podiatry note stated "He compensates when his hips and back are bothering him by standing or walking differently and this affects his feet and presumably his bilateral ankles.  He should continue to use the Ritchie braces, which he wears on his feet and ankles as they give him good support."  The examiner stated that she felt it was less likely than not that the appellant's right ankle was aggravated beyond its natural progression during military service.  She stated that he has current similar bilateral ankle conditions that are more likely due to his pes planus, back, and hip conditions and not to his military service.  

In April 2015, a statement was received from the appellant's VA podiatrist which stated that she disagreed with the March 2015 VA examination report which discounted the appellant's military service as being related to his present foot conditions.  The podiatrist stated that it was not natural that flatfoot deformity will always result in hip, knee, or back pain.  It is also not natural progression for flatfoot deformity to progress to the point that the appellant needs to wear Ritchie custom braces.  She stated that it was her opinion that it is at least as likely as not that the physical demand of military training and military duties have compounded or otherwise aggravated the problems in both the appellant's feet and ankles.  This has resulted in continued and exacerbated progressive pain to his feet and ankles.  The examiner did not specifically address the natural progression of the appellant's right ankle disorder, only the natural progression of his flatfoot deformity.  

Clear and unmistakable evidence showing that the Veteran's preexisting residuals, of a right ankle fracture were not aggravated has been presented.  It is true that appellant, based on the evidence presented at entrance examination, clearly and unmistakably had a right ankle fracture prior to service.  Clear and unmistakable evidence shows that the disability was not worsened in service beyond the natural progression of the disease.  In fact, there is no evidence that actually shows that the appellant exhibited any symptomatology of the right ankle fracture while in service.  Any complaints made at that time were relative to his pes planus deformity.  Thus, even if the Board were considering this claim on the basis of inservice incurrence, rather than aggravation, a basis for a favorable decision has not been presented.

The appellant's statements and sworn testimony asserting that his right ankle fracture had worsened as the result of service have also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The appellant is clearly competent to state that he experienced right ankle pain and treatment which he attributed to residuals of his right ankle fracture, in service, and that he continues to experience the residuals thereof.  However, the Board does not believe the appellant is competent to attribute such symptomatology to his right ankle fracture residuals.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  

The Board does not find the appellant's statements to be credible, as there is internal inconsistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  He claimed he had problems with his right ankle on occasions and was on profile as a result while in service.  He also stated during a SSA disability determination examination, that he stepped in a hole during basic training and his right ankle was sprained, worsening his right ankle fracture residuals.  This is not shown by any evidence of record, only the appellant's statement of such.  A fellow serviceman submitted a statement in August 1980 that indicated, in pertinent part, that he remembers the appellant fractured his left foot and dislocated his right ankle in September 1978, while they were performing physical training in service.  There is no evidence of such an injury of the left foot, nor a dislocation of the right ankle.  No other evidence, medical or lay, has been presented related to the appellant's right ankle fracture.  All of his inservice complaints, as limited as they were, were related to his bilateral pes planus.  There is absolutely no evidence in the service treatment records that the appellant fractured his right ankle during service.  The appellant's statements are not credible and therefore lack probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration an appellant's statements, it may consider whether self-interest may be a factor in making such statements).   

There are two conflicting opinions.  The March 2015 VA examiner stated that there was no evidence that the appellant's right ankle fracture that preexisted service was aggravated beyond the natural progression of the injury in service.  The examiner stated that he has present bilateral ankle complaints that are more likely due to his pes planus, back, and hip conditions and not to his military service.  A note from his treating VA podiatrist in April 2015 relates that she disagrees with the March 2015 opinion.  She stated that it was not natural that flatfoot deformity will always result in hip, knee, or back pain.  It is also not natural progression for flatfoot deformity to progress to the point that the appellant needs to wear Ritchie custom braces.  She stated that it was her opinion that it is at least as likely as not that the physical demand of military training and military duties have compounded or otherwise aggravated the problems in both the appellant's feet and ankles.  This has resulted in continued and exacerbated progressive pain to his feet and ankles.  The examiner did not specifically address the natural progression of the appellant's right ankle disorder, only the natural progression of his flatfoot deformity, for which the appellant is not service connected and which is not the subject of this appeal.  The Board has not and is not making a determination on the appellant's pes planus deformity.  What is the focus of this claim, is the appellant's right ankle fracture residuals and not his pes planus deformity.  Given the foregoing, and the April 2015 opinion's failure to address the natural progression of the right ankle as opposed to the pes planus deformity, the March 2015 medical opinion is given more probative value than the April 2015 opinion which failed to address the disorder at issue.

A review of the totality of the evidence does not show a worsening of the appellant's preexisting right ankle fracture residuals.  In fact, the competent and credible evidence of record does not show residuals of a right ankle fracture in service.  In light of the above discussion, the Board concludes that the evidence is against the claim for service connection for residuals, right ankle fracture, based on aggravation of a preexisting disorder.  As such, the appeal is denied.  


ORDER

Service connection for residuals, right ankle fracture, is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


